Citation Nr: 1129172	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  02-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

When this case was most recently before the Board in April 2011, it was remanded to the Appeals Management Center (AMC) or the RO for further action.  While the case was in remand status, the AMC issued an April 2011 rating decision denying service connection for emphysema and assigning a separate noncompensable rating for allergic rhinitis.  There is no indication in the record before the Board that the Veteran currently is seeking appellate review of the April 2011 rating decision.  The case has been returned to the Board for further appellate action on the Veteran's asthma claim.


FINDINGS OF FACT

1.  The Veteran's Forced Expiratory Volume in on second (FEV-1) and his       FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value.

2.  The Veteran uses an inhaler, but has not required at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a higher rating for his asthma.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in February 2001.  While he was provided an initial VCAA letter in March 2001, he was not provided fully adequate VCAA notice prior to the March 2002 rating decision that denied an increased rating for asthma.  However, following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in April 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded VA medical examinations in response to the claim herein decided.

In sum, any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

The Veteran's asthma is evaluated as 30 percent under Diagnostic Code 6602, 38 C.F.R. § 4.97 (2010).

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating.  Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating.  

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2010).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's asthma, for the reasons discussed below.

Service connection for asthma was granted in a December 1972 rating decision.  A 30 percent rating has been in effect since January 1993.  

VA clinical records dated in February 2000 show that the Veteran was on albuterol for asthma.  Treatment records for March 2000 reflect complaints of sore throat, cough and weakness.  It was noted that the Veteran had a history of asthma.  Examination showed no chest pain or shortness of breath.  The impression was bronchitis and the plan included cough syrup and increased fluids.  A scheduled clinic visit in March 2000 revealed that the lungs were clear to auscultation without rales, rhonchi or wheezing.  A medical certificate dated in January 2001 shows that a cough and congestion were treated as an upper respiratory infection.  

An April 2001 VA examination report reflects a history of asthma diagnosed in 1971 in service.  The Veteran reported having four to five major attacks per year.  He used an inhaler daily.  He estimated that he was treated with antibiotics about four to six times per year.  Medications included Albuterol Nebulizer, four times per day and Ipratropium Bromide three times per day.  He reported experiencing a productive cough upon awakening but otherwise no sputum.  He reported no hemoptysis or anorexia.  His weight went from 286 to 252 in the past year but he was trying to lose weight.  He does get short of breath on exertion of walking one mile.  He reported that he takes the medication daily as well as when he has a major attack.  The Veteran stated that he missed 1 1/2 to 2 months of work per year due to asthma attacks.  Examination revealed normal head, eyes, ears nose and throat.  Heart and lungs were normal and there was no evidence of asthma at present.  Chest X-rays revealed emphysema and the impression was chronic obstructive pulmonary disease (COPD) without parenchyma process.  The diagnosis was COPD confirmed by chest X-ray and chronic bronchial asthma, controlled fairly well with medication.  Pulmonary function tests showed suboptimal effort and repeat study was recommended.  PFT's included FEV-1 of L:3.54 and FEV-1/FVC of 75 percent predicted.  

Additional VA treatment records show that the Veteran sought emergency room treatment in July 2002 for a sore throat and cough with secretions of several days duration.  He received an albuterol and atrovent treatment with some relief of his complaints, and the treatment was repeated.  He was ordered to continue his nebulizer at home, given Zithromax and fold to take bed rest for 24 to 48 hours.  He was seen for allergic rhinitis in August 2002.  

The Veteran was afforded a VA examination in February 2005.  The examiner reviewed the claims folders.  The Veteran reported that activities such as yard work and stair climbing made him short of breath.  He stated he used inhalers after these activities.  The doctor commented that the inhaler could perhaps help if used prior to the activities.  The Veteran reported that he was a locomotive engineer for the railroad and that he had lost 10 days of work due to breathing problems.  Physical examination revealed the Veteran to be 70 inches tall and 235 pounds.  Chest was clear and breath sounds were normal.  Cardiac was regular with no murmurs or bruits.  X-rays showed asthma with little change and no infiltrates or congestive changes.  Pulmonary function tests showed FEV-1 of 74 percent of predicted, FEV-1/FVC of 95.  The examiner provided a diagnosis of asthma.

The Veteran was afforded a VA examination in June 2007.  The examiner reviewed the claims folders extensively and noted the evolution of the Veteran's asthma during and since service.  He noted that the Veteran had an asthma attack in May 2007 and had to come to the VA emergency room and now takes Advair, which the Veteran reported works great.  He takes one puff twice per day.  No antibiotics were prescribed.  He also takes Singulair.  He reported requiring antibiotics and antimicrobials two to four times per year.  He reported intentional weight loss but no hemoptysis.  He does not have sleep apnea.  He has no productive cough and reported asthma attacks occurred twice per month.  He was still an engineer for the railroad.  He estimated that he lost two to three weeks per year due to asthma/bronchitis.  X-rays were considered unchanged since 2005.  The diagnosis was chronic bronchial asthma, with attacks two times per month, the Veteran requires the use of inhalers; bronchitis, two to four times per year requiring antibiotics.  Pulmonary function tests (PFTs) showed suboptimal inspiratory performance, but normal spirometric values and DLCO/VA.  These PFTs showed FEV-1 of 87 percent of predicted, FEV-1/FVC of 97 and DLCO of 68 precent of predicted value and DLCO/VA of 134 percent of predicted value.  The examiner provided a diagnosis of asthma.

VA treatment records show an emergency room visit in January 2008 for congestion due to rhinitis.  His lungs were clear and he had a mild cough with no phlegm, chest pain or shortness of breath.  He was treated with Claritin, saline and gargle and told to return if he developed fever.  

The record also includes private records showing medical excuses to miss work in May and June 2009.  Also, an application for determination of employee disability dated in November 2009 indicates that the conditions which produce disability from work include cervical spine stenosis, carpal tunnel syndrome (CTS) and peripheral neuropathy.  

The Veteran was afforded a VA examination for sinusitis in August 2010.  The report notes that the Veteran had retired in November 2009 due to CTS.  X-rays of the chest showed no active disease.  PFTs were reported as normal spirometry.  The examiner commented that compared to April 2001 PFTs pre bronchodilator spirometry had not changed.  The diagnosis was asthma, associated with which was increased absenteeism.  The severity of the asthma was assessed as mild to moderate, with good control with continuous and as needed medication.  

Additional VA examination for asthma was undertaken in October 2010.  The examiner observed that the Veteran's asthma was well-controlled on current medication and that the Veteran went to the ER once in 2009 when he was exposed to diesel fumes at work and had forgotten to take his inhaler.  He was now taking Singulair, Advair and Albuterol.  The treatment response was good.  As to pulmonary function tests, the examiner reviewed the tests done in 2001, 2005, 2007 and 2010 and deemed them all essentially normal.  He explained that none of the tests included a post bronchodilator because the pre bronchodilators were normal.  Post bronchodilator are not required in PFT testing in cases where the pre bronchodilators were normal.  In the Veteran's case, the examiner explained, the results of a 'post bronch' if done would be better than FEV-1 88% and FEV1/FVC 66%.  The examiner summarized that although the Veteran has a diagnosis of asthma, it is very well controlled on medication and he has normal lung function except for occasional exacerbation, once in 2009.  

Given the above, the Board finds that the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids to warrant a higher 60 percent rating under Diagnostic Code 6602.  Similarly, the June 2007 DLCO results do not suggest a higher 60 percent rating under Diagnostic Code 6600 for chronic bronchitis.  No other diagnostic code provides for a higher rating.  Although the Veteran asserts that he has frequent medical visits which would warrant an increased rating, the assertions are outweighed by the actual treatment records showing otherwise.

To the extent that the Veteran's inhalers may be corticosteroids, systemic use (oral or parenteral, i.e., through the skin) is not shown here.  Thus, a higher evaluation is not available on this basis.

In sum, there is no support for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating in excess of 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the degree of impairment present is specifically contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent for asthma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


